PER CURIAM.
In Department of Professional Regulation, Board of Professional Engineers v. Florida Society of Professional Land Surveyors, 475 So.2d 939 (Fla. 1st DCA, 1985), this court reversed a hearing officer’s order invalidating proposed rule 21H-18.11(4). This Court ruled that Sections 471.011, 471.013, 471.019, 471.025, and 471.-033, Florida Statutes (1983), provide the Board with the implied authority to promulgate this rule which defines the statutory term “engineering survey.” Accordingly, this court remanded the cause to the hearing officer for the taking of evidence on the factual basis of the rule.
In this proceeding, the Board is appealing an order invalidating proposed rule 21H-19.01(5)(c)l which prohibits a professional engineer from performing surveying other than “engineering surveying” and defines “engineering surveying” exactly as the term “engineering survey” is defined in proposed rule 21H-18.11(4). This court’s prior opinion in Department of Professional Regulation, Board of Professional Engineers is dispositive of the issues raised in this case and we therefore remand to the hearing officer, as we did in that case, for a hearing on the factual issues disputed by the parties.
REVERSED and REMANDED.
MILLS, SMITH and THOMPSON, JJ., concur.